Bookstein, J.
It is true that the commissioners are “ to hear, consider and determine upon all claims which may be presented to them under the provisions of this article.” (Administrative Code of City of New York, § K41-12.0.) They are limited, however, to a finding of the value of the claimant’s property taken by eminent domain. They are not empowered to hear and determine title to property. (See unreported opinion of Mr. Justice Foster, Sup. Ct., Ulster Co., April 33, 1944, in Matter of Gillespie — Rondout Riparian Section 2, Ulster Co. — Parcel No. 48 [TVenig].)
Orderly procedure requires that the question of title should first be determined in an appropriate forum having jurisdiction to render a binding determination.
Under the circumstances here existing, it would be an abuse of discretion to grant the relief sought.
Petition dismissed, without costs.
Submit order.